SUMMARY ORDER
Plaintiff-Appellant Helen Nelson appeals from the March 27, 2006 order of the District Court for the Eastern District of New York (David G. Trager, Judge), remanding her benefits claim to Unum Life Insurance Company of America, and dismissing with prejudice her state law claims against Unum and her employer, Jostens, Inc., on the ground that those claims were preempted by the Employee Retirement Income Security Act of 1974 (“ERISA”). Nelson appeals only from that portion of the order dismissing her state law claims against Jostens. We assume the parties’ familiarity with the balance of facts, procedural history, and specification of issues on appeal.
Although we recognize that we are not bound by the motions panel’s jurisdictional decision, Rezzonico v. H & R Block, Inc., 182 F.3d 144, 148-49 (2d Cir.1999), we agree that we have jurisdiction over Nelson’s appeal for substantially the reasons set forth in Nelson v. Unum Life Ins. Co. of Am., 468 F.3d 117 (2d Cir.2006) (per curiam).
For three reasons, we also agree with the District Court that ERISA preempts Nelson’s state law claims against Jostens. First, the summary plan documents establish that Jostens is an ERISA fiduciary, one of the entities that Congress intended to exclusively regulate in its dealings with plan participants such as Nelson. See 29 U.S.C. § 1002(21)(A); Bouboulis v. Transp. Workers Union of Am., 442 F.3d 55, 64-65 (2d Cir.2006); Gerosa v. Savasta & Co., 329 F.3d 317, 324 (2d Cir.2003) (noting that employers, plan administrators, fiduciaries, and participants are “core” ERISA entities).
Second, Nelson’s state law claims against Jostens, read fairly, essentially concern the “improper processing of a *25claim for benefits,” Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 48, 107 S.Ct. 1549, 95 L.Ed.2d 39 (1987), and were brought “to rectify a wrongful denial of benefits promised under [an] ERISA-regulated plan[ ],” Aetna Health Inc. v. Davila, 542 U.S. 200, 214, 124 S.Ct. 2488, 159 L.Ed.2d 312 (2004); see also id. at 214-15,124 S.Ct. 2488 (noting that, in determining whether a claim seeks to remedy a denial of benefits, courts must not “elevate form over substance”). Her claims thus seek to supplement and even supplant ERISA’s exclusive remedy for the wrongful denial of benefits. Id. at 209,124 S.Ct. 2488.
Third, there exists no fully independent basis of state law from which these claims might arise. Aetna Health, Inc., 542 U.S. at 212-14, 124 S.Ct. 2488. The plan documents themselves are the only basis of the agency relationship upon which Nelson relies.
We also conclude that the District Court’s grant of summary judgment was procedurally proper. Nelson knew that Unum’s summary judgment motion sought to dismiss her entire complaint, and had a full and fair opportunity to marshal facts and arguments in her favor. First Fin. Ins. Co. v. Allstate Interior Demolition Corp., 193 F.3d 109, 114-15 (2d Cir.1999). Moreover, further discovery would have been useless on the points that Nelson claims were underdeveloped. Id. at 115. As to whether the full plan documents give Jostens discretionary authority, rendering it an ERISA fiduciary, the summary documents already in the record sufficiently do so. Moreover, even if the full plan documents established that Jostens was Nelson’s agent, it would only further doom Nelson’s claims. Aetna Health, Inc., 542 U.S. at 213, 124 S.Ct. 2488 (when the state law upon which plaintiff predicates her claims takes as an “essential part” the “rights and obligations established by [a] benefit plant ],” the claim is preempted).
For the reasons set forth above, the judgment of the District Court is AFFIRMED.